IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


TYREE LAWSON,                    : No. 125 EM 2014
                                 :
                Petitioner       :
                                 :
                                 :
          v.                     :
                                 :
                                 :
UNKNOWN ACTOR(S) OF THE CITY OF :
PHILADELPHIA COURT OF COMMON :
PLEAS OFFICE OF CLERK OF COURTS :
AND/OR BAIL REFUND UNIT AND BAIL :
COMMISSIONERS,                   :
                                 :
                Respondents      :


                                    ORDER


PER CURIAM
     AND NOW, this 8th day of October, 2014, the Petition for Writ of Mandamus is

DENIED.